Dear Secretary Blunt:
This letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo Supp. 1985, for sufficiency as to the form of a petition regarding "the following proposed law contained in House Bill No. 543". We conclude that the petition should be rejected for the following reasons.
                                   I. It is Unclear Whether this Petition is an Initiative or Referendum.
The petition in question is labeled as an initiative petition. As previously stated, the petition proposes the adoption of House Bill No. 543. The session of the General Assembly that considered this bill is not stated. The First Regular Session of the Eighty-Third General Assembly passed and the Governor approved a House Bill No. 543 enacting six sections relating to initiative and referendum petitions denominated as Sections 116.150, 116.160, 116.190, 116.230,116.332, and 116.334, RSMo Supp. 1985. It is unclear whether this petition proposes the adoption of a House Bill No. 543 considered but not passed by some unknown session of the General Assembly, whether this petition is intended as a referendum on House Bill No 543 as enacted by the First Regular Session of the Eighty-Third General Assembly of the State of Missouri or whether the reference is erroneous.
                                   II. If this Petition is a Referendum, It Was Not Timely Filed.
Missouri Constitution, Article III, Section 52(a) states in part: "Referendum petitions shall be filed with the secretary of state not more than ninety days after adjournment of the session of the general assembly which passed the bill on which the referendum is demanded." This sample petition was submitted to the Secretary of State more than ninety days after the adjournment of the First Regular Session of the Eighty-Third General Assembly of the State of Missouri. Therefore, a referendum petition on House Bill No. 543, Eighty-Third General Assembly, First Regular Session, could not be timely filed.
                                  III. If this Petition is an Initiative, It Fails to Comply with Missouri Constitution, Article III, Section 50.
Missouri Constitution, Article III, Section 50 states in part: "Every such petition . . . shall contain an enacting clause and the full text of the measure." This petition, if construed as an initiative, fails to comply with the above-quoted constitutional provisions, because the petition does not contain the full text of the measure proposed or an enacting clause.
Due to the limited amount of time allowed for this review under Section 116.334.1, RSMo Supp. 1985, please understand that this review is not exhaustive, that you and your staff may find other deficiencies in the petition, and other deficiencies may exist.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General